DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/20, 11/16/20, and 8/6/21 is being considered by the examiner.

				Claim Status
Claims 1-21 are pending and are examined.

					Note
Examiner notes there are two rejections for at least claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertoncini (US Patent 4,787,988).

Regarding Claim 1, Berntoncini teaches a test tube vacuum retainer system (vacuum manifold), comprising: 
an outer body comprising a midline plate (The novel cell harvester 2 includes a test tube support block or rack-like member 6 having a base 4 which receives a first manifold comprising a vacuum manifold 8 and a second manifold 9.)
one or more side walls (each plate has at least 4 side wall), 
a bottom wall (each plate and base has a bottom wall), and 
a top plate comprising an access hole (The second manifold is comprised of a base manifold 10 and a vacuum base 12.); 
a test tube holder comprising a sealant ring (The base 4 is secured to the bottom of the block 6 by any suitable means such as screws 28 as shown in FIG. 2. The base 4 is provided with a cavity or channel 30 which communicates with the passages 24 leading to the barrels 16. A continuous gasket member 26 is disposed in a groove 27 encircling the channel 30 to provide a seal between the base 4 and the block 6.); 
a base (base 4); and 
a vacuum tube comprising an external outlet (The filtrate is eventually drawn through the passages 60 in the base manifold 10 and the channel 68 in the vacuum base 12 where it exits through the outlet 70 where it is collected as desired downstream in a suitable trap.);  -16-WO 2019/067195PCT/US2018/050285 
wherein the test tube holder is secured within the outer body to the base, which in turn is secured to the midline plate (The novel cell harvester 2 includes a test tube support block or rack-like member 6 having a base 4 which receives a first manifold 
wherein the vacuum tube is connected to the test tube holder at a first end, and the external outlet is configured to be connected to a vacuum pump configured to apply a vacuum force to the test tube holder when a test tube is inserted into the access hole and placed onto the test tube holder (The vacuum base 12 includes a cavity or channel 68 in communication with the passages 60 and a gasket 67 received in a groove to form a seal between the vacuum base 12 and the base manifold 10. An outlet 70 leads from the channel 68 to a standard nipple connection 72 which is connected to a suitable vacuum source.).  

Regarding Claim 3, Bertoncini teaches the test tube vacuum retainer system as recited in claim 1, wherein the sealant ring comprises an o-ring (An annular shelf or lip 40 surrounds the recess 36 and is adapted to receive a suitable gasket or O-ring member 42. The size of the O-ring and the lip 40 are coordinated such that the depth of the lip 40 is approximately one half or slightly greater than the thickness of the O-ring and the inner diameter of the O-ring 42 is essentially equal to the diameter of the recess 36 and the barrel 16. The O-ring 42 provides a tight seal between the vacuum manifold 8).  

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster (US Patent 3,568,735).

Regarding Claim 17, Lancaster teaches a test tube vacuum retainer system, comprising: 
a receptacle attached to a hollow stem (communicates the hollow stem with the tubular dispenser needle 128 received and supported within its lower end.); 
the hollow stem connected to a tank via a spring ( As shown in FIGS. 7 and 8, a chuck 126 snugly engages the end-tapered stem 112 and communicates the hollow stem with the tubular dispenser needle 128 received and supported within its lower end. Well plate 56 mounts a liquid reservoir tank 66 connected by cylindrical recess 72 and channel 68 to a supply well 70 located underneath dispenser assembly 22. Tank 66 is an inverted cylindrical container disposed within cylindrical recess 72 in well plate 56 with its mouth aperture 74 defined by protuberant plug 76 opening into counterbore 78 communicating through channel 68 with trough 70.); 
wherein a vacuum is applied to the tank via a vacuum hose connected to a vacuum pump (The reservoir maintains the liquid in trough 70 at a constant level and also prevents undesirable liquid overflow in well-known manner through the vacuum formed when plug 76 becomes fully immersed to prevent air from bubbling upwardly through mouth aperture 74); 
wherein the hollow stem comprises a slot ( a hollow stem would inherently have a slot since it is hollow); 


Regarding Claim 18, Lancaster teaches the test tube vacuum retainer system as recited in claim 17, further comprising: a power source configured to supply power to the vacuum pump (A pump piston 118 is in the form of a rod 120 received in tubular stem 112 and a head 122 positioned in skirt 114. Col. 3, lines 65-66. The solenoid valve is energized from a terminal board 162 connected to a suitable socket 164 which receives the plug of an electrical cord 166 through which the flow of electrical current from a 115-volt AC power source is controlled by a footpedal-operated switch 170. Col. 4, lines 40-44).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Emmitt (US Patent 4,124,122), in view of Mohan (US Patent 6,274,091).

Regarding Claim 1, Emmitt teaches a test tube vacuum retainer system (Figs. 1 and 2, test tube rack 10), comprising: 
an outer body comprising a midline plate (Figs. 1 and 2, plate 14); 
one or more side walls (Fig. 1, handles 36 and 38), 
a bottom wall (Figs. 1 and 2, base plate 12c), and 
a top plate comprising (Figs. 1 and 2, plate 16) an access hole (Figs. 1 and 2, aperture 28); 
a test tube holder comprising a sealant ring (Fig. 2, aperture 30 and toroidal resilient member 46); 
a base (Fig. 2, circular 44); and 

Emmitt is silent to a vacuum tube comprising an external outlet; wherein the vacuum tube is connected to the test tube holder at a first end, and the external outlet is configured to be connected to a vacuum pump configured to apply a vacuum force to the test tube holder when a test tube is inserted into the access hole and placed onto the test tube holder.
Mohan teaches in the related field of multiple chemical reactions, teaches a test tube vacuum retainer system (reaction grid assembly 14, Fig. 1, Col. 10, line 19) comprising a vacuum tube (vacuum line 36, Fig. 1) comprising an outlet (vacuum pump 39, and waste 38, Fig. 1, col. 12, lines 5-10); wherein the vacuum tube is connected to the test tube holder at a first end (Fig. 1 shows vacuum line 36 connected to reaction grid assembly 14), and the external outlet is configured to be connected to a vacuum pump (Fig. 1 shows the vacuum tube connected to the vacuum pump 39) configured to apply a vacuum force to the test tube holder when a test tube is inserted into the access hole and placed onto the test tube holder (Fig. 1 shows the vacuum pump 39 configured to apply a vacuum force to channel block 34 and manifold valve block 30 and tip 13 of reaction vessels 12 when the reaction vessels are inserted into access holes of top plate 91 and placed onto the Luer connector 52 of manifold valve block 30 of reaction grid assembly 14).


Regarding Claim 2, modified Emmitt teaches the test tube vacuum retainer system as recited in claim 1, wherein the access hole has a larger diameter than the test tube holder sealant ring (Fig. 2, apertures 26 and 28 and each aperture 30 in the base plate 12 is provided with a circular groove 44 in which is disposed a toroidal resilient member 46 such as an o-ring. Col. 3, lines 19-24.)

Regarding Claim 3, modified Emmitt teaches the test tube vacuum retainer system as recited in claim 1, wherein the sealant ring comprises an o-ring (Fig. 2 shows each aperture 30 in the base plate 12 is provided with a circular groove 44 in which is disposed a toroidal resilient member 46 such as an o-ring. Col. 3, lines 19-24.).

Regarding Claim 4, modified Emmitt teaches the test tube vacuum retainer system as recited in claim 1, wherein the sealant ring comprises a spherical seal (Fig. 2 

Regarding Claim 5, modified Emmitt teaches the test tube vacuum retainer system as recited in claim 1, wherein the sealant ring comprises a spherical seal (Fig. 2 shows a frustoconical seal surface 50 below the test tube on the left. Col. 3, lines 39-40).

Regarding Claim 6, modified Emmitt teaches the test tube vacuum retainer system as recited in claim 1, further comprising: a retainer plate comprising an access area and a circular area; wherein the retainer plate is configured to further secure the test tube holder by placing the test tube holder within the circular area and the vacuum tube within the access area; wherein the retainer plate attaches to the outer body at a location above the base and below the top plate (Emmitt teaches  As shown at FIG. 2, the holder or rack 10 of the invention permits to hold a plurality of test tubes 42, or like receptacles, passed through a pair of aligned apertures 28 and 26 of the support plates 16 and 18, the bottom of the test tubes 42 being engaged into the aperture 30 in the base plate 12. Each aperture 30 in the base plate 12 is provided with a circular groove 44 in which is disposed a toroidal resilient member 46, such as, for example, a length of small diameter coil spring with its ends interlocked so as to form the toroidal member or, preferably, an O-ring made of rubber-like material.).

Claim 7, modified Emmitt teaches the test tube vacuum retainer system as recited in claim 1.
Modified Emmitt is silent to wherein the vacuum pump is housed internally within the outer body.
Regarding the arrangement of the vacuum pump, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.). See MPEP 2144.04 VIB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the vacuum pump to be housed internally within the outer body in the device of modified Emmitt, in order to take up less space and be more compact in size. 

Regarding Claim 8, Emmitt teaches the test tube vacuum retainer system as recited in claim 1.
Emmitt is silent to the vacuum pump is housed externally outside the outer body.
Mohan teaches a test tube vacuum retainer system (Fig. 1, reaction grid assembly 14. Col. 10, line 19 and a vacuum pump 39 housed outside the outer body.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Emmitt such that the vacuum pump is housed externally outside the outer body, as taught by Mohan, .

Claims 4, 5, 9, 10, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertoncini (US Patent 4,787,988).

Regarding Claim 4, modified Bertoncini teaches the test tube vacuum retainer system as recited in claim 1, wherein the sealant ring comprises a spherical seal (A gasket is received in an annular groove which surrounds each passage in the upper surface of the vacuum manifold to form a tight seal between the vacuum manifold and the base manifold and to define a filter area on the filter medium when the manifolds are clamped to the base.).  
Bertoncini is silent to spherical seal.
Regarding spherical, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the seal to be spherical in order to allow for a particular fit. 

Claim 5, Bertoncini teaches the test tube vacuum retainer system as recited in claim 1, wherein the sealant ring comprises a conical seal (A gasket is received in an annular groove which surrounds each passage in the upper surface of the vacuum manifold to form a tight seal between the vacuum manifold and the base manifold and to define a filter area on the filter medium when the manifolds are clamped to the base.).    
Bertoncini is silent to conical seal.
Regarding conical, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the seal to be conical in order to allow for a particular fit. 

Regarding Claim 9, Bertoncini teaches a multi-test tube vacuum retainer system (vacuum manifold), comprising: 
an outer body comprising a midline plate (The novel cell harvester 2 includes a test tube support block or rack-like member 6 having a base 4 which receives a first manifold comprising a vacuum manifold 8 and a second manifold 9.);
one or more side walls (each plate has at least 4 side wall), 
a bottom wall (each plate and base has a bottom wall), and

a second access hole (there is a second access hole where the plurality of access holes are in the second manifold), 
a first vacuum outlet  (An outlet 70 leads from the channel 68), 
a first receptacle located under the first access hole (upper surface of the base manifold. where 20 is in Fig. 4) and 
each of the first receptacle and the second receptacle comprising a test tube sealant ring and a vacuum chamber (The components are clamped together with sufficient force to insure a tight seal of the O-rings 42 and 48 against the upper surface 20 of the block 6 and the lower surface 52 of the base manifold respectively.); 
a first vacuum tube connecting the first vacuum outlet to the first receptacle (The filtrate is eventually drawn through the passages 60 in the base manifold 10 and the channel 68 in the vacuum base 12 where it exits through the outlet 70 where it is collected as desired downstream in a suitable trap.);  -16-WO 2019/067195PCT/US2018/050285and 
a vacuum robot arm connected to a vacuum pump (A hooklike member 82 is pivotally mounted to a lever arm 84 which is pivotally mounted at 86 to the ears 80. The hooklike member 82 includes a threaded portion 87 to enable the adjustment of its length thereby insuring a tight clamping arrangement of the assembled components and proper die cutting of the filter paper. The axis of the pivot point of the hook 82 and lever arm 84 are displaced from one another such that when the lever arm 84 is pivoted upward the hook is pulled downward thereby tightening the base manifold against the vacuum manifold and test tube block 6.);

Bertoncini is silent to a second vacuum outlet, a second receptacle located under the second access hole, a second vacuum tube connecting the second vacuum outlet to the second receptacle.
Regarding a second vacuum outlet, a second receptacle located under the second access hole, a second vacuum tube connecting the second vacuum outlet to the second receptacle, a second vacuum outlet, a second receptacle located under the second access hole, a second vacuum tube connecting the second vacuum outlet to the second receptacle. See MPEP 2144.04 VIB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added (duplicated) the outlet, receptacle, access hole and tube in the vacuum retainer device of Bertoncini in order to create a stronger vacuum seal.

Regarding Claim 10, modified Bertoncini teaches the multi-test tube vacuum retainer system as recited in claim 9.
Modified Bertoncini is silent to the first vacuum outlet and the second vacuum outlet are positioned on an arc.  
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 214404 VI C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the outlets an arc in the device of modified Bertoncini in order to allow for a stronger vacuum seal in the radial direction.

Regarding Claim 13, modified Bertoncini teaches the multi-test tube vacuum retainer system as recited in claim 9, wherein the access holes have a larger diameter than the receptacle sealant rings (Fig. 4, holes 16 are larger in diameter than holes 44, 48, and holes 64).  

Regarding Claim 14, modified Bertoncini teaches the multi-test tube vacuum retainer system as recited in claim 9, wherein the sealant rings comprise o-rings (An annular shelf or lip 40 surrounds the recess 36 and is adapted to receive a suitable gasket or O-ring member 42. The size of the O-ring and the lip 40 are coordinated such that the depth of the lip 40 is approximately one half or slightly greater than the thickness of the O-ring and the inner diameter of the O-ring 42 is essentially equal to the diameter of the recess 36 and the barrel 16. The O-ring 42 provides a tight seal between the vacuum manifold 8).  

Claim 15, modified Bertoncini teaches the multi-test tube vacuum retainer system as recited in claim 9.
Modified Bertoncini is silent to spherical seals.  
Regarding spherical, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the seals in the device of modified Bertoncino to be spherical in order to allow for a particular fit. 

Regarding Claim 16, modified Bertoncini teaches the multi-test tube vacuum retainer system as recited in claim 9.
Modified Bertoncini is silent to conical seals.  
Regarding conical, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the seals in the device of modified Bertoncini to be conical in order to allow for a particular fit. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bertoncini (US Patent 4,787,988), in view of Emmitt (US Patent 4,124,122).
Regarding Claims 11 and 12, modified Bertoncini teaches the multi-test tube vacuum retainer system as recited in claim 9.
Modified Bertoncini is silent to the top plate further comprises a flexible material with one or more support fins configured to horizontally constrain a test tube when inserted into the first receptacle or the second receptacle and further comprising one or more springs held by a center post, each configured to press a test tube against the support fins.  
 Emmitt teaches in the related art of a test tube rack. As shown at FIG. 2, the holder or rack 10 of the invention permits to hold a plurality of test tubes 42, or like receptacles, passed through a pair of aligned apertures 28 and 26 of the support plates 16 and 18, the bottom of the test tubes 42 being engaged into the aperture 30 in the base plate 12. Each aperture 30 in the base plate 12 is provided with a circular groove 44 in which is disposed a toroidal resilient member 46, such as, for example, a length of small diameter coil spring with its ends interlocked so as to form the toroidal member or, preferably, an O-ring made of rubber-like material. The aperture 30 may consist simply of a blind recess in the base plate 12 or, preferably and as shown, it may consist of a through opening provided with a reduced diameter portion 48, forming a drain hole. The portion of the aperture 30 adjoining the large diameter portion thereof with the reduced diameter hole 48 forms a tapered surface 50 defining an abutment means engaging the bottom of a test tube 42 passed through the aligned 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the top plate in the device of Bertoncici with a flexible material with one or more support fins configured to horizontally constrain a test tube when inserted into the first receptacle or the second receptacle and further comprising one or more springs held by a center post, each configured to press a test tube against the support fins, as taught by Emmitt, in order to allow for the test tubes to be held securely in the holder or rack, as taught by Emmitt.

Claims 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US Patent 3,568,735), in view of Bertoncini (US Patent 4,787,988).

Regarding Claim 19, Lancaster teaches the test tube vacuum retainer system as recited in claim 17 (see teachings of claim 17 above).
Lancaster is silent to the receptacle further comprises an o-ring 
Bertoncini teaches in the related art of vacuum retainer system. An annular shelf or lip 40 surrounds the recess 36 and is adapted to receive a suitable gasket or O-ring member 42. The size of the O-ring and the lip 40 are coordinated such that the depth of the lip 40 is approximately one half or slightly greater than the thickness of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an o-ring, as taught by Bertoncini, to the receptacle, in the device of Lancaster, in order to have a tight seal.

Regarding Claim 20, Lancaster teaches the test tube vacuum retainer system as recited in claim 17.
Lancaster is silent to the receptacle further comprises a spherical seal.
Bertoncini teaches in the related art of vacuum retainer system. A gasket is received in an annular groove which surrounds each passage in the upper surface of the vacuum manifold to form a tight seal between the vacuum manifold and the base manifold and to define a filter area on the filter medium when the manifolds are clamped to the base.    
Bertoncini is silent to a spherical seal.
Regarding spherical, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a spherical seal, as taught by 

Regarding Claim 21, Lancaster teaches the test tube vacuum retainer system as recited in claim 17.
Lancaster is silent to the receptacle further comprises a seal.
Bertoncini teaches in the related art of vacuum retainer system. A gasket is received in an annular groove which surrounds each passage in the upper surface of the vacuum manifold to form a tight seal between the vacuum manifold and the base manifold and to define a filter area on the filter medium when the manifolds are clamped to the base.
Bertoncini is silent to conical seal.
Regarding conical, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a seal, as taught by Bertoncini, that is conical to the receptacle, in the device of Lancaster, in order to allow for a particular fit. 
	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/